AO 106 (Rev. 04/10) Application for a Search Warrant

                                          UNITED STATES DISTRICT COURT r-ui:Tn^^7r:^---
                                                                            ^^LL)i;'i{!'!ci.f;0(.!i-t
                                                                   for the ( r-VVISCP{Miii i:-y?;terri
                                                        Eastern District of Wisconsin
                                                                                                                   MAR - 5 2020
          In        the          Matter                of   the    Search                of:       (   i——^-.^.
                                                                                                                 RW,,-,^RLED
  310 Wyldewood Dr, Oshkosh, Wisconsin ^ Lii-Mepne^.^^^
  State of Wisconsin and ) Case No. ^/Q F/\ C^ .51^
  Eastern District of Wisconsin )
                                                                      )
                                                                      )
                                          APPLICATION FOR A SEARCH WARRANT

          I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

  310 Wyldewood Dr, Oshkosh, Wisconsin is identified as follows: Side by side duplex with light tan siding and dark brown
  shingles, white trim with a two car garage. The address tile which is affixed to the right side of the garage displays "310". The
  residence is located on a Private Drive and the property is called "The Villas of Wyldewood" (See Attachment A)

Located in the Eastern District of Wisconsin, there is now concealed:



  Evidence -See Attachment B, which constitutes evidence of knowingly possession of, knowing access, conspiracy to access,
  or attempted access with intent to view child pornography 1 8 U.S.C. 2252A(a)(2) and (a)(5)(B).




The basis for the search under Fed. R. Crim P. 41 (c) is:
          IX] evidence of a crime;
          D contraband, fruits of crime, or other items illegally possessed;
          |X| property designed for use, intended for use, or used in committing a crime;
          D a person to be arrested or a person who is unlawfully restrained.


The search is related to violations of: knowingly possession of, knowing access, conspiracy to access, or attempted access with
intent to view child pornography 18 U.S.C. 2252A(a)(2) and (a)(5)(B).

The application is based on these facts: See attached affidavit.

D Delayed notice of_ days (give exact ending date if more than 30 days:_) is requested
  under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sh$

                                                                                 /(
                                                                                /^\
                                                                               (^3 "^Applicant's signature


                                                                                 ^<VJ J^,/ Tfo
                                                                                        Printed Name andTith


Sworn to before me and signed in my presence:


Date:               5-^-^j^

                 Case Bay,
City and State: Green 1:20-mj-00636-JRS Filed 03/05/20
                           Wisconsin _ Honorable  JamesPage 1 of 48Magistrate
                                                        R. Sickel,  Document 1Judge
                                                                                        Printed Name and Title
        AFFIDAVIT INSUPPORT OF APPLICATION FOR SEARCH WARRANT



1. I/ Brian Judd/ a Task Force Officer with the Federal Bureau of Investigation (FBI)/ being

   duly sworn/ depose and state as follows


2. Your affiant has been a Sworn Law Enforcement officer for 19 years with the


   Sheboygan County Sheriff's Office/ and currently holds the rank of Detective. I have

   been a Task Force Officer (TFO) with the Federal Bureau of Investigation (FBI) for 8


   years.


3. In my position/ since 2009, my primary duty has been to conduct Forensic Examination


   of Computers and Digital media. I have also been trained in conducting Peer to Peer


   child exploitation investigations. I am currently assigned to the FBI Milwaukee

   Division Child Exploitation Task Force (CETF). I am charged with conducting

   investigations of violations of federal law including the receipt/ possession/


   distribution/ and production of child pornography. I have gained experience in the

   conduct of such investigations through prior investigations/ formal teaming/ and in


   consultation with other members of the CETF regarding these matters.


4. As part of my duties with CETF/1 have received TFO/Special Deputy United States

   Marshal designation authorizing me to investigate violations of laws of the United

   States and to execute warrants issued under the authority of the United States. Thus/1


   am considered a federal law enforcement officer able to present and execute federal


   search warrants.




       Case 1:20-mj-00636-JRS Filed 03/05/20 Page 2 of 48 Document 1
5. Training : Computer Forensics with FRED by Digital Intelligence/ EnCase V6 /

   Forensic Software Training/ 2010 Wisconsin Computer Crimes Investigators


   Conference/ 2012 Wisconsin Computer Crimes Investigators Conference/ Gnutella Peer


   2 Peer Training FBI Cyber Crimes Task Force/ Internet Evidence Finder Training FBI

   Cyber Crimes Task Force/ Cellebrite Physical Analyzer / iPhone acquisition Tool


   Training FBI Cyber Crimes Task Force, Ongoing Forensic training with FBI Computer

   Forensic Examiners/Katana Forensics Lantern IOS forensic training by Jim Luty/


   Katana Forensics/ Lantern Certified Examiner (Mobil Forensics)/ EnCase V7 Computer


   Forensics I/ EnCase V7 Computer Forensics II/ ICAC Ares Investigations/ ICAC eMule

   Investigations, FBI DOJ Innocent Images Online Basic Training Program/ (Gigatnbe/

   OS triage)/ Cellebrite Certified Physical Analyst/ Cyber Investigations/ GPS

   Interrogation National White Collar Crime Center/ FBI BitTorrent Investigations/ Cell


   Phone Chip off Training.

6. The facts contained in this affidavit are known to me through my personal knowledge/


   training, official reports and experience/ and through information provided to me by


   other law enforcement officers/ who have provided information to me during the


   course of their official duties and whom I consider to be truthful and reliable. Some of

   the information was provided in response to administrative subpoenas and I believe


   this information to be reliable.


7. I have probable cause to believe that contraband and evidence of a crime/ fruits of a


   crime/ and instrumentalities of violations of: 18 U.S.C. § 2252A(a)(2) and (a)(5)(B) and

                                             2



        Case 1:20-mj-00636-JRS Filed 03/05/20 Page 3 of 48 Document 1
   (b)(2) (receipt and possession of, knowing access/ conspiracy to access/ or attempted


   access with intent to view child pornography)/ are located within 310 Wyldewood

   Drive/ OsKkosh/ WI/ (the SUBJECT PREMISES). It is further believed that Martin

   Mckeever who resides at that address is the responsible party for these activities.


8. I submit this application and affidavit in support of a search warrant authorizing a

   search of the SUBJECT PREMISES/ as further described in Attachments A and B,

   incorporated herein by reference/ which is located in the Eastern District of Wisconsin.


   Located within the SUBJECT PREMISES to be searched, I seek to seize evidence/ fruits/

   and instrumentalities of the foregoing criminal violations. I request authority to search


   the entire SUBJECT PREMISES/ including the residential dwelling and any computer/

   cell phone and computer media located therein where the items specified in

   Attachm-ent B may be found/ and to seize all items listed in Attachment B as


   contraband and instrumentalities/ fruits/ and evidence of crime. I further seek


   permission to search the items such as computer and cell phone seized from the subject


   premises.


9. The statements contained in this affidavit are based in part on: information provided


   by Law Enforcement officers in the State of Wisconsin and FBI Special Agents; written

   reports about this and other investigations that I have received/ directly or indirectly/


   from other law enforcement agents/ information gathered from the service of


   administrative subpoenas; the results of physical and electronic surveillance conducted


   by law enforcement agents; independent investigation and analysis by FBI

                                              3



        Case 1:20-mj-00636-JRS Filed 03/05/20 Page 4 of 48 Document 1
   agents/analysts and computer forensic professionals; and my experience/ training and


   background as a Task Force Officer (TFO) with the FBI. Because this affidavit is being

   submitted for the limited purpose of securing authorization for the requested search

   warrant/1 have not included each and every fact known to me concerning this


   investigation. Instead/1 have set forth only the facts that I believe are necessary to


   establish the necessary foundation for the requested warrant.


                                    RELEVANT STATUTES

10. This investigation concerns alleged violations of: 18 U.S.C. §§ 2252A(a)(2)(A) and


   (b)(l)/ Receipt/ Transportation/ and Distribution/ and Conspiracy to Receive/ Transport/


   and Distribute/ Child Pornography; and 18 U.S.C. § 2252A(a)(5)(B) and (b)(2)/

   Possession and Access/ or Attempted Access/ with Intent to View Child Pornography.


       a. 18 U.S.C. §§ 2252A(a)(2)(A) and (b)(l) prohibits a person from knowingly

           receiving/ distributing or conspiring to receive or distribute any child


           pornography or any material that contains child pornography/ as defined in 18

           U.S.C. § 2256(8), that has been mailed/ or using any means or facility of

           interstate or foreign commerce shipped or transported in or affecting interstate


           or foreign commerce by any means/ including by computer; and


      b. 18 U.S.C. §§ 2252A(a)(5)(B) and (b)(2) prohibits a person from knowingly

          possessing or knowingly accessing with intent to view/ or attempting to do so/


          any material that contains an image of child pornography/ as defined in 18


          U.S.C. § 2256(8), that has been mailed/ or shipped or transported using any
                                              4



        Case 1:20-mj-00636-JRS Filed 03/05/20 Page 5 of 48 Document 1
          means or facility of interstate or foreign commerce or in or affecting interstate or


          foreign commerce by any means/ including by computer/ or that was produced


          using materials that have been mailed or shipped or transported in or affecting


          interstate or foreign commerce by any means/ including by computer.


11. This affidavit is intended to show only that there is sufficient probable cause for the

   requested warrant and does not set forth all of my knowledge about this matter.


                                         DEFINITIONS

12. The following definitions apply to the Affidavit and Attachment B to this Affidavit:


       a. "Cellular telephone" or "cell phone" means a hand held wireless device used


          for voice and data communication through radio signals. These telephones send


          signals through networks of transmitter/receivers/ enabling communication


          with other wireless telephones or traditional "land line" telephones. A wireless


          telephone usually contains a "call log," which records the telephone number/


          date/ and time of calls made to and from. the phone. In addition to enabling


          voice communications/ wireless telephones offer a broad range of capabilities.


          These capabilities include: storing names and phone numbers in electronic


          "address books"; sending/ receiving/ and storing text messages and e-mail;


          taking/ sending/ receiving/ and storing still photographs and moving video;

          storing and playing back audio files; storing dates/ appointments/ and other

          information on personal calendars; and accessing and downloading information


          from the Internet. Wireless telephones may include geolocation information
                                              5



        Case 1:20-mj-00636-JRS Filed 03/05/20 Page 6 of 48 Document 1
   indicating where the cell phone was at particular times.


b. "Computer is defined as "an electronic, magnetic/ optical/ electrochemical/ or


   other high speed data processing device performing logical or storage functions/

   and includes any data storage facility or communications facility directly related

   to or operating in conjunction with such device."


c. "Computer Server" or "Server/" is a computer that is attached to a dedicated


   network and serves many users. A web server/ for example/ is a computer


   which hosts the data associated with a website. That web server receives


   requests from a user and delivers information from the server to the user's


   computer via the Internet. A domain name system (DNS) server/ in essence/ is a


   computer on the Internet that routes communications when a user types a


   domain name/ such as www.cnn.com/ into his or her web browser. Essentially/


   the domain name must be translated into an Internet Protocol (IP) address so


   the computer hosting the web site may be located/ and the DNS server provides


   this function.


d. Computer hardware means all equipment which can receive/ capture/ collect/


   analyze/ create/ display/ convert/ store/ conceal/ or transmit electronic/ magnetic/


   or similar computer impulses or data. Computer hardware includes any data-


   processing devices (including/ but not limited to/ central processing units/


   internal and peripheral storage devices such as fixed disks/ external hard drives/


   and other memory storage devices); peripheral input/output devices (including/

                                       6



 Case 1:20-mj-00636-JRS Filed 03/05/20 Page 7 of 48 Document 1
   but not limited to/ keyboards/ printers/ video display monitors/ and related

   communications devices such as cables and connections)/ as well as any devices/


   mechanisms/ or parts that can be used to restrict access to computer hardware


   (including/ but not limited to/ physical keys and locks).

e. "Computer software" is digital information which can be interpreted by a


   computer and any of its related components to direct the way they work.


   Computer software is stored in electronic, magnetic/ or other digital form. It


   commonly includes programs to run operating systems/ applications/ and


   utilities.


f. "Computer-related documentation" consists of written/ recorded/ printed/ or


   electronically stored material which explains or illustrates how to configure or


   use computer hardware/ computer software/ or other related items.


g. Computer passwords/ pass phrases and data security devices" consist of


   information or items designed to restrict access to or hide computer software/


   documentation/ or data. Data security devices may consist of hardware,


   software/ or other programming code. A password or pass phrase (a string of


   alpha-numeric characters) usually operates as a sort of digital key to "unlock"


   particular data security devices. Data security hardware may include encryption


   devices/ chips/ and circuit boards. Data security software of digital code may


   include programming code that creates "test" keys or "hot" keys/ which


   perform certain pre-set security functions when touched. Data security software

                                      7



 Case 1:20-mj-00636-JRS Filed 03/05/20 Page 8 of 48 Document 1
   or code may also encrypt/ compress/ hide/ or //booby-trap// protected data to


   make it inaccessible or unusable/ as well as reverse the progress to restore it.


h. "Electronic storage devices" includes computers/ cellular telephones/ tablets/


   and devices designed specifically to store electronic information (e.g./ external


   hard drives and USB "thumb drives"). Many of these devices also permit users


   to communicate electronic information through the internet or through the


   cellular telephone network (e.g./ computers/ cellular telephones/ and tablet


   devices such as an iPad).


i. The "Internet" is a global network of computers and other electronic devices


   that communicate with each other. Due to the structure of the Internet/


   connections between devices on the Internet often cross state and international


   borders/ even when the devices communicating with each other are in the same


   state.


j. "Internet Sendce Providers" (ISPs) are commercial organizations that are in


   business to provide individuals and businesses access to the Internet. ISPs


   provide a range of functions for their customers including access to the Internet/


   web hosting/ e-mail/ remote storage/ and co-location of computers and other


   communications equipment. ISPs can offer a range of options in providing


   access to the Internet including telephone based dial-up/ broadband based


   access via digital subscriber line (DSL) or cable television/ dedicated circuits/ or


   satellite based subscription. ISPs typically charge a fee based upon the type of

                                       8



 Case 1:20-mj-00636-JRS Filed 03/05/20 Page 9 of 48 Document 1
   connection and volume of data/ called bandwidth/ which the connection


   supports. Many ISPs assign each subscriber an account name - a user name or


   screen name/ an e-mail address/ an e-mail mailbox/ and a personal password


   selected by the subscriber. By using a computer equipped with a modem/ the

   subscriber can establish communication with an Internet Service Provider (ISP)

   over a telephone line/ through a cable system or via satellite/ and can access the


   Internet by using his or her account name and personal password.


k. "An Internet Protocol address (IP address) is a unique numeric address used


   by internet-enabled electronic storage devices to access the Internet. An IP


   address is a series of four numbers/ each in the range 0-255, separated by


   periods (e.g./121.56.97.178). Every electronic storage device attached to the


   Internet must be assigned an IP address so that Internet traffic sent from and


   directed to that electronic storage device may be directed properly from its

   source to its destination. Most Internet service providers control a range of IP


   addresses. Some computers have static—that is/ long-term IP addresses/ while


   other computers have dynamic—that is/ frequently changed IP addresses.


1. "Hash Value" refers to the process of using a mathematical function/ often


   called an algorithm/ to generate a numerical identifier for data. A hash value can


   be thought of as a "digital fingerprint" for data. If the data is changed/ even very


   slightly (like the addition or deletion of a comma or a period)/ the hash value

   changes. Therefore/ if a file such as a digital photo is a hash value match to a

                                       9



Case 1:20-mj-00636-JRS Filed 03/05/20 Page 10 of 48 Document 1
   known file/ it means that the digital photo is an exact copy of the known file.

m. "Media Access Control" (MAC) address means a hardware identification


   number that uniquely identifies each device on a network. The equipment that

   connects a computer to a network is commonly referred to as a network


   adapter. Most network adapters have a MAC address assigned by the


   manufacturer of the adapter that is designed to be a unique identifying number.

   A unique MAC address allows for proper routing of communications on a


   network. Because the MAC address does not change and is intended to be


   unique/ a MAC address can allow law enforcement to identify whether


   communications sent or received at different times are associated with the same


   adapter.


n. "Minor" means any person under the age of eighteen years.


o. The terms "records/" "documents/" and "materials" include all information


   recorded in any form/ visual or aural/ and by any means/ whether in handmade


   form (including writings and drawings)/ photographic form (including prints/

   negatives/ videotapes/ motion pictures/ and photocopies)/ mechanical form


   (including printing and typing) or electrical/ electronic or magnetic form

   (including tape recordings/ compact discs/ electronic or magnetic storage


   devices such as hard disks/ CD-ROMs/ digital video disks (DVDs)/ Personal

   Digital Assistants (PDAs)/ Multi Mledia Cards (MMCs)/ memory sticks/ smart

   cards/ or electronic notebooks/ as well as digital data files and printouts or

                                       10



Case 1:20-mj-00636-JRS Filed 03/05/20 Page 11 of 48 Document 1
          readouts from. any magnetic, electrical or electronic storage device).


       p. "Sexually explicit conduct" means actual or simulated (a) sexual intercourse/


          including genital-genital/ oral-genital/ or oral-anal/ whether between persons of


          the same or opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or

          masochistic abuse; or (e) lascivious exhibition of the genitals or pubic area of


          any person.


      q. "Visual depictions" include undeveloped film and videotape/ and data stored


          on computer disk or by electronic means/ which is capable of conversion into a


          visual image.


      r. //ARIN// is the American Registry for Internet Numbers/ which manages the


          distribution of Internet number resources including IPv4 and IPv6 address


          space for Canada/ the United States/ and may Caribbean and North Atlantic

          Islands.


              ELECTRONIC STORAGE DEVICES AND FORENSIC ANALYSIS

13.1 have consulted in this matter with lay persons and law enforcement officers with


   specialized knowledge and braining in computers/ networks/ and Internet


   communications. Based on my training and experience and speaking with other


   forensic examiners who have also received specialized training as a forensic computer/


   cellular telephone/ and other electronic storage device examiner/1 know to properly


   retrieve and analyze electronically stored (computer) data/ and to insure accuracy and


   completeness of such data and to prevent loss of the data either from accidental or

                                             11



       Case 1:20-mj-00636-JRS Filed 03/05/20 Page 12 of 48 Document 1
   programmed destruction/ it is necessary to conduct a forensic examination of the


   electronic storage devices. To affect such accuracy and completeness/ it may also be


   necessary to analyze not only the electronic storage devices/ but also peripheral devices


   which may be interdependent/ the software to operate them/ and related instruction


   manuals containing directions concerning operation of the device computer and


   software. As described above and in Attachment B/ this application seeks permission to


   search and seize records that might be found on the proposed search location/ in


   whatever form they are found. One form. in which the records might be found is stored


   on a computer(s) hard drive/ other storage media/ within a hand-held electronic device


   such as a cellular telephone or a tablet device (e.g./ an iPad device). Some of this


   electronic information/ as explained below/ might take a form. that becomes meaningful


   only upon forensic analysis.


14. Based on my knowledge/ training, and experience/1 know that computer and other


   electronic device hardware/ peripheral devices/ software/ documentation/ and


   passwords may be important to a criminal investigation in three distinct and important


   respects.


       a. The objects themselves may be instrumentalities used to commit the crime;


      b. the objects may have been used to collect and store information about crimes (in


          the form of electronic data); and

      c. the objects may be contraband or fruits of the crime.


15.1 submit that if a computer or other electronic storage device is found on the premises/

                                              12



       Case 1:20-mj-00636-JRS Filed 03/05/20 Page 13 of 48 Document 1
there is probable cause to believe those records will be stored in that electronic storage


device/ for at least the following reasons:


   a. Based on my knowledge/ training/ and experience/1 know that electronic


       storage device files or remnants of such files can be recovered months or even


       years after they have been downloaded onto a storage medium/ deleted/ or


       viewed via the Internet. Electronic files downloaded to a storage medium can be


       stored for years at little or no cost. Even when files have been deleted/ they can


      be recovered months or years later using forensic tools. This is so because when


       a person deletes a file on an electronic storage device/ the data contained in the


      file does not actually disappear; rather/ that data remains on the storage


      medium until it is overwritten by new data. It follows that deleted files/ or

      remnants of deleted files/ may reside in free space or slack space that is/ in space


      on the storage medium that is not currently being used by an active file for long

      periods of time before they are overwritten. In addition/ if the electronic storage


      device uses an operating system (in the case/ for example/ of a computer/


      cellular telephone or tablet device) the device may also contain a record of


      deleted data.


   b. Wholly apart from user-generated files/ electronic storage device storage media


      in particular/ computer(s) internal hard drives contain electronic evidence of


      how the device was used/ what it has been used for/ and who has used it. This


      evidence can take the form of operating system configurations/ artifacts from

                                          13



   Case 1:20-mj-00636-JRS Filed 03/05/20 Page 14 of 48 Document 1
          operating system or application operation/ and file system data structures.


          Electronic storage device users typically do not erase or delete this evidence/


          because special software is typically required for that task. However/ it is


          technically possible to delete this information.

      c. Files that have been viewed via the Internet are sometimes automatically


          downloaded into a temporary Internet directory or cache. The browser often


          maintains a fixed amount of hard drive space devoted to these files/ and the files


          are only overwritten as they are replaced with more recently viewed Internet


          pages or if a user takes steps to delete them.


      d. As further described in Attachment B, this application seeks permission to

          locate not only electronic storage device files that might serve as direct evidence


          of the crimes described on the warrant/ but also for evidence that establishes


          how electronic storage devices were used/ the purpose of their use/ who used


          them/ and when.


16. Although some of the records called for by this warrant might be found in the form of


   user-generated documents (such as word processor/ picture/ and movie files)/


   electronic storage device storage media can contain other forms of electronic evidence


   as described below:


      a. Data on the storage medium not currently associated with any file can provide


          evidence of a file that was once on the storage medium but has since been


          deleted or edited/ or of a deleted portion of a file (such as a paragraph that has
                                             14



       Case 1:20-mj-00636-JRS Filed 03/05/20 Page 15 of 48 Document 1
   been deleted from a word processing file). Web browsers/ e-mail programs/ and


   chat programs store configuration information on the storage medium that can


   reveal information such as online nicknames and passwords. Operating systems


   can record additional information/ such as the attachment of peripherals/ the


   attachment of USB flash storage devices or other external storage media/ and the


   times the electronic storage device was in use. Electronic storage device file


   systems can record information about the dates files were created and the


   sequence in which they were created.


b. As explained herein/ information stored within an electronic storage device and


   other electronic storage media may provide crucial evidence of the //who/ what/


   why/ when/ where/ and how" of the criminal conduct under investigation/ thus


   enabling the United States to establish and prove each element or alternatively/

   to exclude the innocent from further suspicion. In my training and experience/


   information stored within an electronic storage device (e.g./ registry


   information/ communications/ images and movies/ transactional information/


   records of session times and durations/ internet history/ and anti-virus/ spyware/


   and malware detection programs) can indicate who has used or controlled the


   electronic storage device. This "user attribution" evidence is analogous to the


   search for "indicia of occupancy" while executing a search warrant at a


   residence. The existence or absence of anti-virus/ spyware/ and malware


   detection programs may indicate whether the electronic storage device was

                                      15



Case 1:20-mj-00636-JRS Filed 03/05/20 Page 16 of 48 Document 1
  remotely accessed/ thus inculpating or exculpating the electronic storage device


  owner. Further/ electronic storage device activity can indicate how and when


  the electronic storage device was accessed or used. For example/ as described


  herein/ computers typically contain information that logs: computer user


  account session times and durations/ computer activity associated with user


  accounts/ electronic storage media that connected with the computer/ and the IP


  addresses through which the computer accessed networks and the internet.


  Such information allows investigators to understand the chronological context


  of computer or electronic storage media access/ use/ and events relating to the


  crime under investigation. Additionally/ some information stored within an


  electronic storage device may provide crucial evidence relating to the physical


  location of other evidence and the suspect. For example, images stored on a


  computer or cellular telephone may both show a particular location and have


  geolocation information incorporated into its file data. Such file data typically

  also contains information indicating when the file or image was created. The


  existence of such image files/ along with external device connection logs/ may


  also indicate the presence of additional electronic storage media (e.g./ a digital


  camera). The geographic and timeline information described herein may either

  inculpate or exculpate the elecfaronic storage device user. Last/ information


  stored within an electronic storage device may provide relevant insight into the

  device user's state of mind as it relates to the offense under investigation. For

                                     16



Case 1:20-mj-00636-JRS Filed 03/05/20 Page 17 of 48 Document 1
   example, information within the electronic storage device may indicate the


   owner s motive and intent to commit a crime (e.g./ internet searches indicating


   criminal planning)/ or consciousness of guilt (e.g./ running a wiping" program


   to destroy evidence on the electronic storage device or password


   protecting/encrypting such evidence in an effort to conceal it from law


   enforcement).


c. The process of identifying the exact files/ blocks/ registry entries/ logs/ or other


   forms of forensic evidence on storage medium that are necessary to draw an


   accurate conclusion is a dynamic process. Whether data stored on an electronic


   storage device is relevant to the investigation may depend on other information.


   stored on the electronic storage device and the application of knowledge about

   how an electronic storage device works. Therefore/ contextual information


   necessary to understand the evidence described in Attachment B also falls


   within the scope of the warrant.


d. Further/ in finding evidence of how an electronic storage device was used, the


   purpose of its use/ who used it/ and when/ sometimes it is necessary to establish


   that a particular thing is not present on a storage medium. For example/1 know


   from training and experience that it is possible that malicious software can be


   installed on a computer/ often without the computer user(s) knowledge/ that can


   allow the computer to be used by others/ sometimes without the knowledge of

   the computer owner.

                                       17



Case 1:20-mj-00636-JRS Filed 03/05/20 Page 18 of 48 Document 1
17. Based upon my knowledge/ training and experience/1 know that a thorough search for


   information stored in storage media often requires agents to seize most or all storage


   media to be searched later in a controlled environment. This is often necessary to


   ensure the accuracy and completeness of data recorded on the storage media/ and to


   prevent the loss of the data either from accidental or intentional destruction.


   Additionally/ to properly examine the storage media in a controlled environment/ it is


   often necessary that some electronic storage device equipment/ peripherals/


   instructions/ and software be seized and examined in the controlled environment This


  is true because of the following:


      a. The nature of evidence. As noted above/ not all evidence takes the form of


         documents and files that can be easily viewed on site. Analyzing evidence of


         how an electronic storage device has been used/ what it has been used for/ and


         who has used it requires considerable time/ and taking that much time on


         premises could be unreasonable.


      b. The volume of evidence. Storage media can store the equivalent of millions of


         pages of information. Additionally/ a suspect may try to conceal criminal


         evidence; he or she might store it in random order with deceptive file names.


         This may require searching authorities to peruse all the stored data to determine

         which particular files are evidence or instrumentalities of crime. This sorting


         process can take weeks or months/ depending on the volume of data stored/ and


         it would be impractical and invasive to attempt this kind of data search on-site.

                                             18



      Case 1:20-mj-00636-JRS Filed 03/05/20 Page 19 of 48 Document 1
       c. Technical requirements. Electronic storage devices can be configured in several


          different ways/ featuring a variety of different operating systems/ application

          software/ and configurations. Therefore/ searching them sometimes requires


          tools or knowledge that might not be present on the search site. The vast array


          of electronic storage device hardware and software available makes it difficult


          to know before a search what tools or knowledge will be required to analyze the

          system and its data on-site. However/ taking the storage media off-site and


          reviewing it in a controlled environment will allow its examination with the


          proper tools and knowledge.


       d. Variety of forms of electconic media. Records sought under this warrant could


          be stored in a variety of storage media formats that may require off-site


          reviewing with specialized forensic tools.


18. In light of these concerns/1 hereby request the Court's permission to seize the


   electronic storage devices/ associated storage media/ and associated peripherals that


   are believed to contain some or all of the evidence described in the warrant/ and to


   conduct an off-site search of the hardware for the evidence described/ if/ upon arriving


   at the scene/ the agents executing the search conclude that it would be impractical to


   search the hardware/ media/ or peripherals on-site for this evidence.


19.1 know that when an individual uses a computer to commit crimes involving child


   pornography/ the individual s computer will generally serve both as an

   instrumentality for committing the crime/ and also as a storage medium for evidence of

                                             19



       Case 1:20-mj-00636-JRS Filed 03/05/20 Page 20 of 48 Document 1
   the crime. The electronic storage device is an instrumentality of the crime because it is


   used as a means of committing the criminal offense. From. my training and experience/


   I believe that an electronic storage device used to commit a crime of this type may


   contain: data that is evidence of how the electronic storage device was used; data that


   was sent or received; notes as to how the criminal conduct was achieved; records of


   Internet discussions about the crime; and other records that indicate the nature of the


   offense.


                                CHATTING APPLICATIONS

20. Kik is a smartphone messenger application that lets users connect with their friends


   and the world around them through chat. Users can send text/ pictures/ videos and


   more - all within the app. Kik is available for download through the iOS App Store


   and the Google Play store on most iOS (iPhone/ iPod/ iPad)/ Android (including Kindle

   Fire) and Windows 7 devices. Users may also be using Kik on their Symbian-based or


   BlackBerry 4.6-7 phone/ however/ as of May 2014, it's no longer possible to download


   or register new accounts on these devices. Kik is free to download and uses an existing


   Wi-Fi connection or data plan to send and receive messages.


21. Mega provides user-controlled encrypted cloud storage and chat through standard


   web browsers and dedicated apps for mobile devices. Users can upload files from


   smartphones/ tablet/ or computers then search/ store/ download/ stream/ view/ share/


   rename or delete files any time/ from any device/ anywhere. Mega also provides end-


   to-end user-encrypted Mega video chat Users can also easily add files to a chat from.

                                             20



       Case 1:20-mj-00636-JRS Filed 03/05/20 Page 21 of 48 Document 1
     their Mega cloud drive. Mega provides 50 GB free storage for all registered users and


     offers paid plans with much higher limits.


 22. Because Mega is a New Zealand Company/ it takes the position that it is not subject to

     U.S. legal process unless such process originates through the Mutual Assistance


     Process in New Zealand. Accordingly/ the processes set forth in Title 18, United States


     Code/ Sections 2703(a)/ (b)/ and (c)/ and Rule 41 of the Federal Rules of Criminal

     Procedure cannot compel Mega to produce the contents of Mega account. Mega/


     however/ routinely cooperates with law enforcement agencies through the New


     Zealand/ Department of Internal Affairs (DIA)/ and in accordance with its policies and

     procedures/ will voluntarily preserve and provide the contents of a user's account to


     New Zealand/ DIA/ who may then forward the account information to foreign


     agencies.


                                ONLINE COVERT EMPLOYEES

 23. Online Covert Employee (OCE1) is a Federal Bureau of Investigation employee

     conducting online investigations in an undercover capacity. I know their true identity


     and they have provided reliable information in the past.


 24. Online Covert Employee (OCE2) is a Winnebago County Sheriffs Office employee

     conducting online investigations in an undercover capacity. I know their true identity


     and they have provided reliable information in the past.


                              DETAILS OF THE INVESTIGATION

25. OCE1 times are listed in Eastern Daylight Savings Time.
                                              21



         Case 1:20-mj-00636-JRS Filed 03/05/20 Page 22 of 48 Document 1
26. OCE2 times are listed in Central Standard Time.

27. On August 18,2019, OCE-10174 (OCE1) began communicating with an individual via


   Mega private messenger with the display name Alex Cross and subscriber name


   SlackerMaster2k@yahoo.com. SlackerMaster2k@yahoo.com uploaded numerous nude


   images of teenage boys directly into the chat. Historically/ this subscriber was a member


   of a Kik forum that the OCE1 was also a member of entitled "Boys in Motion". This

   subscriber on Kik had a display name of Alex Cross and username of Alex_chross. At


   one point on Kik/ this user uploaded a live photograph of their legs and in the

   background was a name plate could be observed that displayed Marty Mckeever". In


   the Kik chats/ this user disclosed that they reside in Wisconsin. OCE1 stated that he was

   chatting with Kil< user Alex_chross and knew him. based on their conversations to also


   be the IVIega user with the display name/ Alex Cross (slackermaster2k@yahoo.com).

28. On August 26,2019, at 1906hrs/ Mega user slackermaster2k@yahoo.com sent an image to


   OCE1 of a teenage male whom is laying on a bed with an erect penis and second

   individual's hand near it to OCE1. At 2233hrs/ an image of an unclothed teenager

   covering their genitals is sent to OCE1. Based on the photos/ it is difficult to determine


   age.


 29. On August 29,2019, at 1324hrs/ Mega user slackermaster2k@yahoo.com sent an image


    to OCE1 of an approximately 12-14 year old male pulling his pants away from his body


    exposing his erect penis.


 30. On August 29,2019, at 1526hrs/ Mega user slackermaster2k@yahoo.com uploaded

                                               22



          Case 1:20-mj-00636-JRS Filed 03/05/20 Page 23 of 48 Document 1
   Mega link https://mega.nz/#F!nnZSIa4D!OXYqOQYjJKilXOfSZ7DMFw to the private

   message with OCE1. The link pointed to a publicly accessible folder titled "The


   Goodies" and contained 681 files. OCE1 accessed the link and downloaded 35 videos at

   that time. Mega user slackermaster2k@yahoo.com commented/ "Not sure which this


   is:" OCE1 responded/ //0mg thank you!!!" Mega user slackermaster2k@yahoo.com


   responded/ "Anytime.


31. On August 30,2019, at 0859hrs/ OCE1 responded/ "So far 261/919/ and 179 making me

   cum haha/'OCEl was referencing the link he was sent. The files 261, 919 and 179 were

   contained in "The Goodies" link and contained teen age boys engaged in sex acts. At


   0954hrs/ Mega user slackermaster2k@yahoo.com responded/ "Mmm" "I'd LOVE to


   watch u cum." At 1053 hrs/ Mega user slackermaster2k@yahoo.com/ posted/ "Cole


   wants me to come ohio..lol..do u think he is really that young?" OCE1 responds/ "1


   know he was trying to get me there too/" "1 don't know/" "Not sure who to trust on


   here really besides you and couple others we have history with haha// "Whats he

   saying/7 "Ask what his dad does/" //He told me he's a cop/ the dad." At 1302hrs/ Mega


   user slackermaster2k@yahoo.com responds/// Yikes/ Did you see his 'brother'/ Starting


   to wonder if it's a sting ya know." OCE1 responds/ "No do you have pie/ Yea I don't


   know/'


32. On August 31,2019, at 1459hrs/ Mega user slackermaster2k@yahoo.com posts/ //0mg i


   stopped by Mcdonalds drive tru and was met by the cutest boy with braces brown hair

   and a whisp of a mustach... right for puberty.i chubbed and wanted to suk him haha/

                                           23



       Case 1:20-mj-00636-JRS Filed 03/05/20 Page 24 of 48 Document 1
   What a perv."


33. On September 3/ 2019, at 0956hrs/ OCE1 responds/ "[laughing face emoji] I don't blame

   you!/1 love teen fast food workers. At 0957hrs/ Mega user


   slackermaster2k@yahoo.com/ responds/ //Yes. OCE1 responds/ "There tight pants and


   moist skin/1 wish they would cum in my food [Laughing face emoji].// Mega user

   slackermaster2k@yahoo.com comments/ "Usually at eye level with their cock outline."


   OCE1 responds/ "YES!!!!!/ Haha omg.// Mega user slackermaster2k@yahoo.com


   responds/ I am gonna have to go back for a visit. OCE1 responds/ Good shots of


   long dicks or ass.// Mega user slackermaster2k@yahoo.com responds/ "His I think


   would be smooth or just a whisp of hair." OCE1 responds/ "Go back and tip therruf

   you can/ That's fine either way/ Get to know him! At 0958hrs/ Mega user


   slackermaster2k@yahoo.com responds/ "Yes. Mega user slackermaster2k@yahoo.com


   then posts an image of a male unclothed from the waist down with an erect penis and


   no pubic hair. Based on the image/ it is hard to determine exact age. OCE1 comments/


   "Oooo yeah! How old you think he is!" At 1419hrs/ Mega user


   slackermaster2k@yahoo.com responds/ 12?, Look at that cock [tongue emoji]

   [drooling face emoji]/7 OCE1 responds/ "Perfect/ Nice smooth little hair good hand and


   mouth hold [drooling face emoji]." At 1455hrs/ Mega user slackermaster2k@yahoo.com


   responds/ "Mmmnrmhmmmm."

34. On September 6/ 2019, at 0832hrs/ Mega user slackermaster2k@yahoo.com posted a


   Mega link. At 0919hrs/ Mega user slackerinaster2k@yahoo.com. posted an image of

                                           24



       Case 1:20-mj-00636-JRS Filed 03/05/20 Page 25 of 48 Document 1
   three unclothed teenage boys and an image of a teenage boy with an erect penis. OCE1


   comments/ //0mg that's a hot boy and dick."


35. On September 15,2019, at 1854hrs/ OCE1 comments/ "Hi, Mmm I've got off to that pic

   so much haha."


36. On September 16, 2019, at 0955hrs/ Mega user slackermaster2k@yahoo.com


   commented/ "Yah I leaked hard on him." At 1328hrs/ Mega user


   slackermaster2k@yahoo.com posted another image of what I believe to be the same


   boy. The image is from. a low angle showing the boys erect penis and face. The boy


   appears to be approximately 13-15 years old.


37. On September 23,2019, at 0646hrs/ Mega user slackermaster2k@yahoo.com posted


   multiple images of unclothed teenage boys. At 2245hrs/ Mega user

   slackermaster2k@yahoo.com posted an image of an unclothed 14-16 year old boy


   sitting on a boat motor on a lake. His genitals are covered by his leg.


38. On October 23,2019, I accessed the Mega link and observed a folder titled "The


   Goodies and contained 681 files. The contents were publicly available to anyone with

   the link. The 35 videos downloaded by OCE1 were still contained in the folder at the


   time of my download of the entire folder.


39.1 reviewed videos that were provided by OCE1 and they were consistent to the full

   download of the link that I completed. It should be noted that the download only had


   674 files. Some examples of titles located in the link are as follows: 2blond 13yo boys


   Pthc Pedo/ Horny 12 yo preteen boy JO and squirts/ Swedish llyo boy (2)/ and !zzz Fed

                                             25



       Case 1:20-mj-00636-JRS Filed 03/05/20 Page 26 of 48 Document 1
   12yo Boy with 16yo Friend-1.

40. Video titled (50) depicts a 4-6 year old male in shorts putting his mouth on a teenage

   boy's penis/ performing oral sex while the teenager is sitting on a couch. This video is


   17 seconds long.


41. Video titled (86) reports to be 13 minutes and 6 seconds long. It starts out with a 12-14

   year-old male looking into the camera possibly chatting with someone on a computer.


   The male proceeds to get undressed and starts to masturbate his erect penis. In the


   corner of the video is the title JackinLads.com


42. Video titled (525) reports to be 25 seconds long. It starts with a 5-6 year old male


   standing up with his pants down and his erect penis visible. There is an approximately

   8-10 year old male with his mouth on the 5-6 year old penis/ performing oral sex. The


   video ends with 3 young males unclothed performing what appears to be anal

   intercourse on each other.


43. On or about October 18,2019, a U.S. Department of Justice /FBI administrative

   subpoena was served upon the New Zealand/ DIA/ as authorized law enforcement


   officials for Mega, requesting subscriber and connection log information for the Mega

   account associated to the email address slackermaster2k@yahoo.com. In response on


   October 20,2019, Senior Investigator Jon Peacock/ New Zealand/ DIA provided

   information in regards to the account/ which included internet protocol logs/ device


   access logs and an account overview.


44. The target slackermaster2k@yahoo.com was first active on the Mega service August 9/

                                              26



       Case 1:20-mj-00636-JRS Filed 03/05/20 Page 27 of 48 Document 1
2018,21:49:47UTC and last accessed this service October 20, 2019, 19:38:16UTC. The


user predominately uses an iPhone application to access the Mega service. On June I/


2019, they report that the Mega user was accessing their account with a computer


running Microsoft Windows 10, Microsoft Edge internet browser from their Charter


internet account. A sampling of the IP address used to access the Mega services are


listed below.




                                        27



   Case 1:20-mj-00636-JRS Filed 03/05/20 Page 28 of 48 Document 1
Date / Time                  ff Address            Country         Provider
                             2600:1008:bl06:c5c3:f
2019-05-23 17:20:31 CUTC)                          United States   verizon wireless
                             c%:7e70;4c7Q:4791
                             2605:a000:a4c6:5800:a
2019-06-01 12:17:13 QJTC)                          United States   charter communications
                             594^D12:bedl:99da
2019-08-18 13:53:04 (UTC)    72.135.115.123        United States   charter communications

2Q 19-08-18 22:57:45 (UTC)   72.135.115.123        United States   charter communications
2019-08-20 18:03:33 (UTC)    174.197.18.91         United States   verizon wireless
2019-08-24 21:58:19 (UTC)    72.135.115.123        United States   charter communications
2019-08-26 22:23:2 1 (UTC)   72.135.115.123        United States   charter communications
2019-08-27 03:33:02 (UTC)    72.135.115.123        United States   charter communications
2019-08-27 12:11:18 (UTC)    174.198.7.7           United States   verizon wireless
2019-08-30 00:10:50 (UTC)    72.135.115.123        United States   charter communications
2019-09-02 17:26:32 (UTC)    72.135.115.123        United States   charter communications
2019-09-06 11:35:17 (UTC)    72.135.115.123        United States   charter communications
2019-09-07 14:39:37 (UTC)    174.197.2.185         United States   verizon wireless
2019-09-09 10:32:33 (UTC)    72.135.115.123        United States   charter communications
2019-09-10 13:1639 (UTC)     174.197.12.139        United States   verizon wireless
2019-09-16 13:55:00 (UTC)    174.197.8.190         United States   verizon wireless
2019-09-17 18:11:20 (UTC)    174.197.0.143         United States   verizon wu'eless
2019-09-20 02:30:47 CUTC)    72.135.115.123        United States   charter communications
2019-09-20 19:00:30 CUTC)    174.198.2.255         United States   verizon wireless
2019-09-21 17:39:40 (UTC)    72.135.115.123        United States   charter communications
2019-09-25 02:29:48 (UTC)    72.135.115.123        United States   charter communications
2019-09-25 03:30:40 (UTC)    72.135.115.123        United States   charter communications
2019-09-28 23:52:40 (UTC)    72.135.115.123        United States   charter communications
2019-09-29 09:40:01 (UTC)    72.135.115.123        United States   charter communications
2Q19-1Q-01 22:21:59 (UTC)    72.135.115.123        United States   charter communications
2019-10-03 13:18:49 (UTC)    174.198.5.79          United States   verizon wireless
2019-10-03 23:35:29 (UTC)    72.135.115.123        United States   charter communications
2019-10-04 21:08:32 (UTC)    72.135.115.123        United States   charter communications
2019-10-06 13^9:57 (UTC)     72.135.115.123        United States   charter communications
2019-10-07 19:26:00 (UTC)    174.198.7.215         United States   verizon wireless
2019-10-08 02:34:31 (UTC)    24.208.1.10           United States   charter communications
2019-10-13•12:23:36 (UTC)    24.208.1.10           United States   charter communications
2019-10-14 21:36:28 (UTC)    24.208.1.10           United States   shorter communications
2019-10-15^ 20:5652 (UTC)    174.197.18.193        United States   verizon wireless
2019-10-16 17:50:25 (UTC)    174.197.6.49          United States   verizon wireless
2019-10-18 11:44:12 (UTC)    174.197.1.202         United States   verizon wireless
2019-10-18 14:15:45 (UTC)    174.197.1.202         United States   verizon wireless
2019-10-18 16:35:41 CUTC)    174.197.1.202 28      United States   verizon wireless
2019-10-18 20:16:52 (UTC)    174.198.43.201        United States   verizon wireless
2019-10-19 0252:02 (UTC1     24.208.1.10           United States   charter communications
2019-10-19 14:05:10 (UTC)  24.208.1.10             United States   charter communications
        Case 1:20-mj-00636-JRS   Filed 03/05/20 Page 29 of 48 Document 1
45. After review of the IP connections used to access the account/ the following IP


   addresses were subpoenaed for subscriber info:


   2600:1008:bl06:c5c3:fcf6:7e70:4c70:4791/2605:a000:a4c6:5800:a594:f012:bedl:99da/

   72.135.115.123, and 24.208.1.10.


46. IP address 2600:1008:bl06:c5ce:fcf6:7e70:4c70:4791 was queried in ARIN and resolved


   to Cellco Partnership d/b/a Verizon Wireless.

47. IP addresses 2605:a000:a4c6:5800:a594:f012:bedl:99da/ 72.135.115.123/ and 24.208.1.10


   was queried in ARIN (American Registry of Internet Numbers) and resolved to

   Charter Communications.


48. On or about October 21, 2019, a U.S. Department of Justice /FBI administrative

   subpoena was served upon Charter Communications requesting subscriber and


   connection log information associated to 24.208.1.10. In response/ on October 25,2019,


   Charter Communications advised the subscriber was Mary McKeever at 310


   Wyldewood Drive/ Oshkosh/ Wisconsin. This account was assigned IP address


   24.208.1.10 from October 6/ 2019 through the date of the subpoena.

49. On or about October 21,2019, U.S. Department of Justice /FBI administrative

   subpoena was served upon Charter Communications requesting subscriber and


   connection log information associated 2605:a000:a4c6:5800:a594:f012:bedl:99da/

   72.135.115.123. In response/ on October 25, 2019, Charter Communications advised the


   subscriber was Mary McKeever 610 E. Apple Creek Rd/ Appleton/ WI for the above

   listed IP addresses.

                                            ?Q




       Case 1:20-mj-00636-JRS Filed 03/05/20 Page 30 of 48 Document 1
50. This would be consistent with the Mckeever's moving from Appleton/ WI to Oshkosh

   Wisconsin on or about October 8/ 2019.


51. On or about October 21, 2019, a U.S. Department of Justice /FBI administrative


   subpoena was served upon Cellco Partnership d/b/a Verizon Wireless requesting

   subscriber and connection log information associated to


   2600:1008:bl06:c5c3:fcf6:7e70:4c70:479 on May 23,2019 at 17:20UTC. In response/ on

   October 23, 2019, Cellco Partnership d/b/a Verizon Wireless advised the assigned


   phone number was 616-402-3381. Cellco Partnership d/b/a Verizon Wireless also

   advised the subscriber was Martin E McKeever at 310 Wyldewood Drive/ OsKkosh/

   Wisconsin.


52. Based on my training and experience/1 believe the IP logs listed above shows that


   Martin Mckeever is utilizing his mobile device which has access to the internet via

   Verizon cellular connection to access his Mega account. Mckeever has distributed child


   pornography on Mega chat via link files sent to OCE1. It is also my belief that the Mega

   user slackermaster2k@yahoo.com is Martin Mckeever. In the above logs/ the Mega


   account is also being accessed by his Charter internet. Martin Mckeever as shown


   above access his Mega account from both his home internet (Charter) and his mobile

   phone internet (Verizon). There are also instances of a Microsoft Windows operating


   system connecting to the Mega account from. his home internet. In early October/


   Martin Mckeever moved to his residence in Oshkosh/ WI from Appleton WI. It is my


   belief that he would have brought all of his computers/ mobile devices and other items

                                            30



       Case 1:20-mj-00636-JRS Filed 03/05/20 Page 31 of 48 Document 1
   capable of storing digital media. It would not be normal to leave belonging behind


   when one moves.


53. On February 27,2020, OCE2 observed Kik user Alex_Chross joined a private Kik group

   titled "Babies Only." Since Kik user Alex_Chross joined this group/ other users have


   distributed child pornography including a video of an infant.

54. On March 2 2020, OCE2 asked the Alex_Chross what he was up to and he responded

   "working". OCE2 asked if they could see what he looked like and he replied by


   sending a live image of himself. I reviewed the photo that was sent to OCE2 and it is

   believed to be Martin McKeever after comparing it to his WI Department of


   Transportation photo.


55. On February 28,2020, OCE2 observed a video uploaded to the private group described

   as follows: Prepubescent male approximately 5 to 7 years old with a blindfold over his

   eyes. An adult male enters the scene and can be seen masturbating his erect penis. The


   adult male then masturbates to the point of ejaculating into the prepubescent male's

   mouth. The Kik user Alex_Chross then comrnented on that video stating "Good boy."


   Based on this comment/ it is believed that he viewed this video.


56. On February 28,2020, OCE2 began a private conversation with Kik user Alex_Chross.


   During this conversation/ Kik user Alex_Chross informed OCE2/ that he was from


   Oshkosh/ Wisconsin. Kik user Alex_Chross was asked if he was into young and he


   replied "not really babies like em a bit older." Kik user Alex_Chross was asked what


   ages he preferred/ and he replied "yeah i was thinking like 9 or 10+ just about to bud

                                            31



       Case 1:20-mj-00636-JRS Filed 03/05/20 Page 32 of 48 Document 1
   or starting they are so cute like that. During the private conversation with OCE2/ Kik

   user Alex_Chross disclosed that he designed vehicles for a manufacturing unit and


   then clarified and said trucks.

57. On February 28,2020, at 1427hrs/ Kik user Alex_Chross stated/ "no no its fine in a


   meeting rn.... chat shortly/" "meetings suck on fridays I should be at happy hour."


58. On November 5/ 2019, FBI SA Sarah Deamron conducted surveillance at the above


   address and did observe the following vehicle parked in the garage at the address.


   White Honda CR-V/ Wisconsin License Plate 635-]V[UW/ which is registered to Mary


   Ann McKeever.


59. On February 7, 2020, a Google search for Martin McKeever revealed a Linkedln profile

   featuring a picture of Martin McKeever. The Linkedln profile states he is an Associate


   Design Engineer for Oshkosh Corporation.


60. On March 2/ 2020, a query of property records with the City of Oshkosh Assessment

   Services Division revealed 310 Wylewood Drive/ Oshkosh/ Wisconsin is owned by

   Martin E McKeever and Mary A McKeever since October 7, 2019.


61. The target residence/ 310 Wylewood Drive is located on a private drive off of

   Wyldewood Drive. There is a sign at the entrance for The Villas of Wyldewood/' On

   the sign/ it lists what addresses are on the private drive and //310// is listed.


62. On March 3/ 2020, SA Robert Rice was conducting surveillance with other members of


   the FBI surveillance team in the area of 310 Wyldewood Drive/ Oshkosh/ WI. At

   0530hrs/ a light was observed on at the residence. At 0545hrs/ a white 4 door car

                                               32



       Case 1:20-mj-00636-JRS Filed 03/05/20 Page 33 of 48 Document 1
   Wisconsin registration plate 848-TBB exited off the private road that is used to access

   the residence at 310 Wyldewood Drive. The vehicle was followed to Oshkosh Global

   Systems Center on 33rd Ave Oshkosh WI.


63. Immediately after the vehicle was observed SA Robert Rice drove by the residence and


   observed what he described as the garage door open light on/ which he could see


   through the glass on the garage door. He did not observe any other garage door lights

   on in the area.


64. On March 3/ 2020, I conducted a search of the Wisconsin Department of Transportation


   (WI DOT) records on the following people and vehicle. Martin E. Mckeever M/W


   DOB: 06/25/69 and Mary Ann Mckeever F/W DOB: 01/25/63. WI DOT reported that

   they both list 310 Wyldewood Drive/ OsKkosh/ WI as their address. WI Vehicle

   registration plate 848-TBB was submitted to WI DOT and listed Martin Mckeever as


   the owner at 310 Wyldewood Dr. Oshkosh/ WI.

65. Based on this investigation/ I believe Martin Mckeever resides at 310 Wyldewood

   Drive/ Oshkosh and from that residence has accessed KIK to view child pornography.


   Kik is traditionally utilized on a portable device running IOS (apple product)

   operating system or android operating system/ which includes tablets and phones or


   other devices capable of running those operating systems. Kik can be used on a


   traditional windows computer if a special program is used to emulate an android


   operating system. The program runs and allows android application such as Kik to be

   used on the computer and function properly. Further/1 believe he has distributed child

                                            33



       Case 1:20-mj-00636-JRS Filed 03/05/20 Page 34 of 48 Document 1
   pornography or links to child pornography using his phone or computer while at his

   former residence in Appleton. I believe his current residence will have evidence of this


   distribution in the form of the actual child pornography videos or movie files posted or

   evidence in the form of devices he used to post those files. Furthermore/ Mckeever


   utilized MEGA which can be accessed on a mobile device or a web browser. The web


   browser may be on a portable device or traditional computer or laptop. Mega can be


   used for cloud storage or chatting. These devices could hold identifying information.

   specifically the email account slackermaster2k@yahoo.com or evidence of access to that


   account. Portable devices may be used to access child pornography but the user can


   easily connect to storage devices or computers and move the files to those mediums for


   easier viewing and larger storage capacities.


         CHARACTERISTICS COMMON TO INDIVIDUALS WHO POSSESS CHILD

                                       PORNOGRAPHY

66. Based on my previous investigative experience related to child pornography

   investigations/ and the training and experience of other law enforcement officers with


   whom I have had discussions/ I know there are certain characteristics common to


   individuals who utilize web based bulletin boards to access with intent to viev/ images


   of child pornography:

67. Individuals who possess child pornography may receive sexual gratification/

   stimulation/ and satisfaction from contact with children; or from fantasies they may


   have viewing children engaged in sexual activity or in sexually suggestive poses/ such

                                            34



       Case 1:20-mj-00636-JRS Filed 03/05/20 Page 35 of 48 Document 1
   as in person/ in photographs/ or other visual media; or from literature describing such


   activity.


68. Individuals who possess child pornography may collect sexually explicit or suggestive

   materials/ in a variety of media/ including photographs/ magazines/ motion pictures/


   videotapes/ books/ slides and/or drawings or other visual media. Individuals who


   have a sexual interest in children or images of children oftentimes use these materials


   for their own sexual arousal and gratification. Further/ they may use these materials to


   lower the inhibitions of children they are attempting to seduce/ to arouse the selected

   child partner/ or to demonstrate the desired sexual acts.


69. Individuals who possess child pornography almost always possess and maintain their

   "hard copies" of child pornographic material/ that is/ their pictures/ films/ video tapes/


   magazines/ negatives/ photographs/ correspondence/ mailing lists/ books/ tape


   recordings/ etc., in the privacy and security of their home or some other secure


   location. Individuals who have a sexual interest in children or images of children


   typically retain pictures/ films/ photographs/ negatives/ magazines/ correspondence/


   books/ tape recordings/ mailing lists/ child erotica/ and videotapes for many years.


70. Likewise, individuals who possess child pornography often maintain their collections

   that are in a digital or electronic format in a safe/ secure and private environment/ such


   as a computer or cell phone. These collections are often maintained for several years


   and are kept close by/ usually at the collector's residence or inside the collector's


   vehicle/ to enable the individual to view the collection/ which is valued highly.
                                              ^K
                                              \J\^




       Case 1:20-mj-00636-JRS Filed 03/05/20 Page 36 of 48 Document 1
71. Individuals who possess child pornography also may correspond with and/or meet

   others to share information and materials; rarely destroy correspondence from other


   child pornography distributors/collectors; conceal such correspondence as they do

   their sexually explicit material; and often maintain lists of names/ addresses/ and


   telephone numbers of individuals with whom. they have been in contact and who share


   the same interests in child pornography.


72. Individuals who would have knowledge about how to access a hidden and embedded

   bulletin board would have gained knowledge of its location through online

   communication, with others of similar interest. Other forums/ such as bulletin boards/


   newsgroups/ IRC chat or chat rooms have forums dedicated to the trafficking of child


   pornography images. Individuals who utilize these types of forums are considered

   more advanced users and therefore more experienced in acquiring a collection of child


   pornography images.


73. Individuals who possess child pornography prefer not to be without their child


   pornography for any prolonged time period. This behavior has been documented by

   law enforcement officers involved in the investigation of child pornography

   throughout the world.


74. Based on the following, I believe that a user of the Internet account at SUBJECT

   PREMISES/ likely displays characteristics common to individuals who access with the


   intent to view and/or/ possess/ collect/ receive/ or distribute child pornography.


75. I have been involved with investigations with individuals who have been convicted of

                                              36



       Case 1:20-mj-00636-JRS Filed 03/05/20 Page 37 of 48 Document 1
   crimes against children in the past and have re offended.




                  BACKGROUND ON ELECTRONIC STORAGE DEVICES
                          AND CHILD PORNOGRAPHY

76. Computers/ cellular telephones/ and other electronic storage devices (collectively


   electronic storage devices) have dramatically changed the way in which individuals

   interested in child pornography interact with each other. Electronic storage devices


   basically serve four functions in connection with child pornography: production/

   communication/ distribution/ and storage.


77. Child pornographers can now transfer printed photographs into a computer-readable


   format with a device known as a scanner. Furthermore/ with the advent of digital


   cameras/ when the photograph is taken it is saved as a digital file that can be directly

   transferred to a device by simply connecting the camera to the electronic storage


   device. In the last ten years/ the resolution of pictures taken by digital cameras has


   increased dramatically/ meaning the photos taken with digital cameras have become


   sharper and crisper. Photos taken on a digital camera are stored on a removable


   memory card in the camera. These memory cards often store up to 32 gigabytes of


   data/ which provides enough space to store thousands of Hgh-resolution photographs.


   Video recorders/ which once recorded video onto tapes or mini-CDs/ now can save


   video footage in a digital format directly to a hard drive in the camera. The video files

   can be easily transferred from the video recorder to a computer. Many electronic


   storage devices (e.g./ computers/ cellular telephones/ and tablets)/ have cameras built

                                             37



       Case 1:20-mj-00636-JRS Filed 03/05/20 Page 38 of 48 Document 1
   into the device which allows users to create and store still and video images on the


   device. Moreover/ if the device has internet connectivity/ users can distribute still and


   video images from the device.


78. Internet-enabled electronic storage devices can connect to other internet-enabled


   devices the world over. The ability to produce child pornography easily/ reproduce it

   inexpensively/ and market it anonymously (through electronic communications) has


   drastically changed the method of distribution and receipt of child pornography. Child

   pornography can be transferred via electronic mail or through file transfer protocols


   (FTPs) to anyone with access to an internet-enabled electronic storage device. Because


   of the proliferation of commercial services that provide electronic mail service/ chat


   services (i.e./ "Instant Mlessaging")/ and easy access to the Internet/ electronic storage


   devices are the preferred method of distribution and receipt of child pornographic

   materials.


79. Electronic storage devices are the ideal repository for child pornography. The amount


   of information that an electronic storage device can hold has grown exponentially over


   the last decade. Electronic storage devices can store thousands of images at very high


   resolution. In addition/ there are numerous options available for the storage of


   computer or digital files. One-terabyte external and internal hard drives are not


   uncommon. Other media storage devices include CDs/ DVDs, and "thumb/" "jump/"


   or "flash" drives/ which are very small devices which are plugged into a port on a


   computer or other electronic storage device. It is extremely easy for an individual to

                                              38



       Case 1:20-mj-00636-JRS Filed 03/05/20 Page 39 of 48 Document 1
   take a photo with a digital camera/ upload that photo to a computer/ and then copy it

   (or any other files on the computer) to any one of those media storage devices (CDs

   and DVDs are unique in that special software must be used to save or "burn" files onto


   them). Many electronic storage devices can easily be concealed and carried on an


   individual's person.


80. The Internet affords individuals several different venues for obtaining/ viewing, and


   trading child pornography in a relatively secure and anonymous fashion.


81. Individuals also use online resources to retrieve and store child pornography/


   including services offered by Internet Portals such as Yahoo! and Hotmail/ among


   others. The online services allow a user to set up an account with a remote computing


   service that provides e-mail services as well as electronic storage of computer files in


   any variety of formats. A user can set up an online storage account from any internet-


   enabled electronic storage device. Even in cases where online storage is used/


   however/ evidence of child pornography can be found on the user's electronic storage


   device in most cases.


82. As is the case with most digital technology/ communications by way of electronic


   storage device can be saved or stored on the device. Storing this information can be


   intentional/ i.e./ by saving an e-mail as a file on the computer or saving the location of


   one's favorite websites in/ for example/ "bookmarked" files. Digital information can


   also be retained unintentionally/ e.g./ traces of the path of an electronic communication


   may be automatically stored in many places (e.g./ temporary files or ISP client

                                              39



       Case 1:20-mj-00636-JRS Filed 03/05/20 Page 40 of 48 Document 1
   software/ among others). In addition to electronic communications/ an electronic


   storage device user's Internet activities generally leave traces or "footprints" in the web


   cache and history files of the browser used. Such information is often maintained


   indefinitely until overwritten by other data.

83. Based on my knowledge/ training/ and experience/1 know that electronic files or


   remnants of such files can be recovered months or even years after they have been


   downloaded onto a storage medium/ deleted/ or viewed via the Internet. Electronic


   files downloaded to a storage medium can be stored for years at little or no cost. Even


   when files have been deleted/ they can be recovered months or years later using


   forensic tools. This is so because when a person "deletes" a file on a device/ the data


   contained in the file does not actually disappear; rather/ that data remains on the


   storage medium until it is overwritten by new data. Therefore/ I believe the


   images/videos described in paragraphs 31 through 61 above are still located in and


   can be retrieved from the electronic storage devices at the SUBJECT PREMISES.

84. Your affiant is requesting a search warrant for: 310 Wyldewood Drive/ Oshkosh/


   Wisconsin/ and Any Person(S) found Therein or Thereon and any Outbuilding at the

   above location. Authorization to Seize/ and forensically or manually search items


   described in Attachment (B).

85. Further/1 am seeking authorization to conduct this search outside of the 6:00 am to


   10:00 pm time period. My investigation shows that Mr. Mckeever departs from his

   residence for work prior to 6:00 am. I am seeking permission to execute this search

                                             40



       Case 1:20-mj-00636-JRS Filed 03/05/20 Page 41 of 48 Document 1
   warrant while Mr. McKeever is in his residence so that he is not at work and in a


   position to flee or destroy evidence that would be located either during the search or in

   other remote storage locations.


86. Believing said searches will produce evidence of the crime of Receipt/ Transportation/


   and Distribution/ and Conspiracy to Receive/ Transport/ and Distribute/ Child


   Pornography/ contrary to 18 U.S.C. §§ 2252A(a)(2)(A) and (b)(l); and Possession and

   Access/ or Attempted Access/ with Intent to View Child Pornography contrary to 18


   U.S.C. § 2252A(a)(5)(B) and (b)(2).

87. Based on the above/ I submit that this affidavit supports probable cause for a warrant


   to search the premises described in Attachment A and seize and then search the items


   described in Attachment B.


      Dated this 5th day of March 2020.


                                              -^  MM-
                                          BRIAN J.^U%)/Task Force Officer
                                          Federal Bureau of Investigation



      Sworn to before me this 5th day of lyferch


                                                             ^^-^
                                                      Fames R. Sickel
                                                   States Magistrate Judge




                                             41



       Case 1:20-mj-00636-JRS Filed 03/05/20 Page 42 of 48 Document 1
                                       ATTACHMENT A

                    DESCRIPTION OF LOCATION TO BE SEARCHED


       The location known as 310 Wyldewood Dr, Oshkosh, Wisconsin is identified as

follows: Side by side duplex with light tan siding and dark brown shingles, white trim with a two

car garage. The address tile which is affixed to the right side of the garage displays "310". The

residence is located on a Private Drive and the property is called "The Villas ofWyldewood"




        Case 1:20-mj-00636-JRS Filed 03/05/20 Page 43 of 48 Document 1
Case 1:20-mj-00636-JRS Filed 03/05/20 Page 44 of 48 Document 1
               ,!/:"'V
               fe/'%
                M
                fci
Case 1:20-mj-00636-JRS Filed 03/05/20 Page 45 of 48 Document 1
                                       ATTACHMENT B

1. All records relating to violations of Title 18, United States Code, Sections 2252A, derived

       from the search of the subject premises and further search of computers, cell phones and


       other devices located therein including:


          a. Records containing child pornography or pertaining to the distribution, receipt or


              possession of child pornography;


          b. Records evidencing occupancy or ownership of the premises described above,


              including but not limited to utility and telephone bills, mail envelopes, or addressed

              correspondence;


          c. Cellular telephones, telephone and address books, and other notes and papers


              insofar as they memorialize, include, or confirm computer screen names, contact


              information, or images related to the sexual exploitation of children, in violation of


              Title 18, United States Code, Section 2252A;

          d. Any and all records of any form or other items or materials that pertain to accounts


              with any Internet Service Provider, as well as any and all records relating to the


              ownership or use of computer equipment found in the residence, including but not


              limited to sales receipts, invoices, bills for Internet access, and handwritten notes.


2. For any computer, computer hard drive, or other physical object upon which computer data


       can be recorded (hereinafter, "COMPUTER") that is called for by this warrant, or that


      might contain things otherwise called for by this warrant:




        Case 1:20-mj-00636-JRS Filed 03/05/20 Page 46 of 48 Document 1
  a. Evidence of who used, owned, or controlled the COMPUTER at the time the things


     described in this warrant were created, edited, or deleted, such as logs, registry


     entries, configuration files, saved usemames and passwords, documents, browsing


     history, user profiles, email, email contacts, "chat," instant messaging logs,


     photographs, and correspondence;


  b. Evidence of software that would allow others to control the COMPUTER, such as


     vimses, Trojan horses, and other forms of malicious software, as well as evidence


     of the presence or absence of security software designed to detect malicious


     software;


  c. Evidence of the lack of such malicious software;


  d. Evidence of the attachment to the COMPUTER of other storage devices or similar


     containers for electronic evidence;


  e. Evidence of counter-forensic programs (and associated data) that are designed to


     eliminate data from the COMPUTER;

  f. Evidence of the times the COMPUTER was used;

  g. Passwords, encryption keys, and other access devices that may be necessary to


     access the COMPUTER;

  h. Documentation and manuals that may be necessary to access the COMPUTER or


     to conduct a forensic examination of the COMPUTER;

  i. Contextual information necessary to understand the evidence described in this


     attachment;


         i. Routers, modems, and network equipment used to connect computers to the


            Internet;




Case 1:20-mj-00636-JRS Filed 03/05/20 Page 47 of 48 Document 1
                   ii. Records of Internet Protocol addresses used;


                   iii. Records of Internet activity, including firewall logs, caches, browser history


                       and cookies, "bookmarked" or "favorite" web pages, search terms that the


                      user entered into any internet or P2P search engine, and records of user-


                      typed web addresses.


       As used above, the terms "records" and "information" include all of the foregoing items of


evidence in whatever form and by whatever means they may have been created or stored, including


any form of computer or electronic storage (such as hard disks or other media that can store data);


any handmade form (such as writing, drawing, painting); any mechanical form (such as printing


or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,


videotapes, motion pictures, or photocopies).




        Case 1:20-mj-00636-JRS Filed 03/05/20 Page 48 of 48 Document 1
